Citation Nr: 1500073	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with retinopathy and neuropathy.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to secondary service connection for (1) erectile dysfunction, (2) peripheral vascular disease, and (3) eye disorders other than diabetic retinopathy, were raised during the Veteran's April 2014 VA examination.  Specifically, the examiner indicated that these disorders were caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  As these issues have not been adjudicated by the RO, the Board does not have jurisdiction over them.  Accordingly, they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has also been raised by the record.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, entitlement to TDIU is listed as an issue on appeal and is addressed in the remand section below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus, type II, with retinopathy and neuropathy, required insulin, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no more, for the Veteran's diabetes mellitus, type II, with retinopathy and neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's September 2009 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him of factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim by presenting pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2009, the RO provided the Veteran with multiple VA examinations to determine the severity of his diabetes mellitus, type II, and its associated complications.  The VA examiners who conducted these evaluations interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The Veteran underwent another VA examination in April 2014.  The VA examiner provided additional information regarding the symptomatology of the Veteran's diabetes mellitus, type II.  The Board finds that these evaluations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.    

A.  Diabetes Mellitus, Type II

In September 2002, the RO granted service connection for diabetes mellitus.  A 10 percent evaluation was assigned, effective July 9, 2001, and a 20 percent evaluation was assigned beginning February 27, 2002.  In August 2009, the Veteran filed his current claim for an increased rating.  The RO's April 2010 rating decision continued the 20 percent evaluation for the Veteran's diabetes mellitus, type II, and also granted service connection for retinopathy and neuropathy on a secondary basis.  Both of these diabetic complications were assigned noncompensable evaluations.  

In December 2009, the Veteran was afforded multiple VA examinations to determine the nature and severity of his diabetes mellitus, type II, and its associated complications.  During these examinations, the Veteran denied symptoms of peripheral vascular disease of the lower extremities, cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, gastrointestinal disorders, and genitourinary disorders.  A history of medical treatment for hypertension, as well as chloracne, was noted.  The Veteran's lower extremities were normal and did not exhibit any trophic changes.  Multiple diagnoses were provided, including diabetes mellitus, type II, hypertension, chloracne, hepatitis C in remission, mild sleep apnea, and diabetic retinopathy.  In particular, one VA examiner found that the Veteran's diabetic retinopathy was caused by or a result of his diabetes mellitus, type II, but that he did not currently demonstrate any symptoms of the disorder.

In April 2014, a VA examination was conducted.  The VA examiner reported that the Veteran's diabetes mellitus, type II, was being managed by a restricted diet and that the Veteran was receiving prescribed oral hypoglycemic agents and prescribed insulin injections of more than one per day.  The examiner also indicated that the Veteran's condition required regulation of activities as part of the medical management of his diabetes mellitus.  Accordingly, the Board finds that the Veteran is entitled to an increased evaluation of 40 percent for his service-connected diabetes mellitus, type II, with retinopathy and neuropathy.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has considered whether an increased rating in excess of 40 percent is warranted for the Veteran's service-connected diabetes mellitus, type II.  Although the Veteran experienced hypoglycemic reactions, the Veteran's April 2014 VA examination report indicates that these episodes occur less than two times per month and have not required hospitalization over the past 12 months.  Likewise, at his August 2014 hearing before the Board, the Veteran indicated that he had never been hospitalized as a result of a hypoglycemic episode.  Accordingly, a rating in excess of 40 percent for the Veteran's service-connected diabetes mellitus, type II, is not warranted.  38 C.F.R. § 4.119, Diagnostic Code7913.

B.  Diabetic Complications

The RO's April 2010 rating decision granted service connection for diabetic retinopathy and assigned a noncompensable evaluation, effective August 28, 2009.  Likewise, service connection was granted for peripheral neuropathy of the lower extremities and a noncompensable evaluation was assigned, effective February 8, 2010.  The Board has considered whether the Veteran is entitled to separate compensable evaluations for his diabetic retinopathy and peripheral neuropathy, as complications associated with his diabetes mellitus, type II.  

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  For the reasons discussed below, the Board finds that the evidence of record does not support compensable evaluations for either the Veteran's diabetic retinopathy or his peripheral neuropathy of the lower extremities.  

Regarding the Veteran's diabetic retinopathy, his December 2009 VA examination showed corrected visual acuity in the right eye at a distance to be 20/20 and when near to be 20/25.  The examination also showed corrected visual acuity in the left eye at a distance to be 20/25 and when near to be 20/25.  The examiner noted that the Veteran's slit lamp was normal and that he had no history of eye trauma, eye neoplasm, or incapacitating periods due to eye disease.  The examiner noted one hospitalization for cataract surgery in March 2009.  However, the examiner found no visual field defect, no visual acuity worse than 5/200, and no other lens abnormality besides cataracts.  The examiner found no evidence of diabetic retinopathy but also indicated that it can fluctuate so patients with the mildest degree of retinopathy can often show minimal to no signs from exam to exam.  As a result, the examiner provided a diagnosis of diabetic retinopathy, both eyes, with no significant effects on occupation or daily activities.  

The Board finds that the Veteran's diabetic retinopathy does not warrant a compensable evaluation under Diagnostic Code 6011.  In particular, the evidence of record does not show unilateral or bilateral damage to the Veteran's retina with irregular, duplicated, enlarged, or diminished image.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2014).  The Board also finds that a compensable evaluation is not warranted under Diagnostic Code 6006.  Although the December 2009 VA examiner provided a diagnosis of diabetic retinopathy, a compensable evaluation is not warranted because the Veteran's visual acuity was shown, at its worst, to be 20/25 in both eyes, his slit lamp was normal, he had no history of eye trauma, eye neoplasm, or incapacitating periods due to eye disease, and he had no visual field defect, no visual acuity worse than 5/200, and no other lens abnormality besides cataracts.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2014).    

Regarding his peripheral neuropathy of the lower extremities, the Veteran denied having any symptoms of neuropathy during his December 2009 VA examination.  Moreover, the VA examiner found the Veteran's lower extremities to be normal.  The Veteran also received VA medical treatment in February 2010.  A foot sensory examination was performed using a monofilament.  Examination findings were abnormal and included insensate to monofilament.  The examiner concluded that the foot inspection done at this encounter was normal and that his foot pulses were also normal.  

Based on the foregoing, the Board finds that the Veteran's peripheral neuropathy of the lower extremities does not warrant a compensable evaluation under Diagnostic Code 8621 because the evidence of record does not show mild incomplete paralysis of the Veteran's foot movements.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2014).  

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

The Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, requires insulin, a restricted diet, and regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, are congruent with the disability picture represented by a 40 percent disability rating.  Throughout the appeal period, the Veteran's diabetes mellitus, type II, with retinopathy and neuropathy, required insulin, a restricted diet, and regulation of activities.  Ratings in excess of 40 percent are provided for certain manifestations of his diabetes mellitus, type II, with retinopathy and neuropathy, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, varied to such an extent that a rating greater or less than 40 percent rating assigned herein would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 40 percent for the Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, there is no reasonable doubt to be resolved in this case, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 40 percent for the Veteran's diabetes mellitus, type II, with retinopathy and neuropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is seeking entitlement to TDIU.  Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

On the Veteran's April 2014 VA examination report, the VA examiner indicated that the Veteran's service-connected diabetes mellitus, type II, with retinopathy and neuropathy, impacted his ability to work as a truck driver.  In particular, the examiner noted that the Veteran's commercial driver's license was denied because of his insulin-dependency.  

During the Veteran's August 2014 hearing before the Board, the Veteran's representative confirmed that the Veteran had lost his commercial drivers license and could no longer work as a truck driver.  The representative asserted that the Veteran was now unemployable due to his diabetes-related hypoglycemic episodes and insulin-dependency.  

Based on the foregoing, the Veteran has raised the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for proper development and adjudication.  Rice, 22 Vet. App. at 453. 

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU, to include all VA and non-VA medical providers who have treated him for his service-connected disabilities giving rise to his claimed unemployability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an examination to determine whether the functional effects of his service-connected disabilities of coronary artery disease, diabetes mellitus, type II, with retinopathy and neuropathy, hypertension, and chloracne, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim for entitlement to a total rating for compensation purposes based upon individual unemployability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


